301 S.W.3d 132 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Dennis CURTIS, Defendant/Appellant.
No. ED 92479.
Missouri Court of Appeals, Eastern District, Division One.
January 19, 2010.
Maleaner Harvey, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Dennis Curtis, appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000); attempted robbery in the first degree, in violation of sections 564.011 and 569.020 RSMo (2000); and two counts of armed criminal action, in violation of *133 section 571.015 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to life imprisonment on the murder count and fifteen years imprisonment on the attempted robbery count, to be served consecutively, and life imprisonment on each of the armed criminal action counts, to be served concurrently with each other and with the other sentences.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).